COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Anthony Manuel Hanby v. The State of Texas

Appellate case number:   01-20-00242-CR

Trial court case number: 1583865

Trial court:             182nd District Court of Harris County

       Appellant’s August 31, 2021 motion for rehearing is DENIED. It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower_________________
                   Acting for the Court

Panel consists of Justices Kelly, Landau, and Hightower.

Date: _October 7, 2021______________